Citation Nr: 1230810	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-37 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Regional Office (RO) and Insurance Center
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-connected tendonitis of the right shoulder.


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from August 1972 to August 1992.     

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the RO.  

In September 2011, the Board remanded this claim to the RO for additional action.  

For the reason that follows, this claim is remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.


REMAND

During the course of this appeal, in February 2007 and June 2011, VA assisted the Veteran in the development of this claim by affording him VA examinations to evaluate the severity of his service-connected right shoulder disability.  On review, however, the reports of these examinations are found to be inadequate to decide this claim.  

Neither examiner noted the extent to which the Veteran is additionally limited during flare-ups.  During the first examination, the examiner did not ask the Veteran whether he experienced flare-ups of right shoulder symptomatology.  

During the second examination, the Veteran reported having flare-ups of right shoulder pain, but indicated that he could not evaluate the flare-ups with medical certainty.  He then went on to state that the Veteran's active range of motion was further decreased during flare-ups and that the degree of that decrease depended on how much discomfort the Veteran was feeling at the time.  

The VA examiner also noted that the Veteran had incoordination on repetitive range of motion testing and poor endurance at extreme ranges of motion, but did not address the extent to which this incoordination and lack of endurance further limited him functionally.  

Given the lack of discussion in this regard, the Board is unable to determine whether, during the objectively confirmed flare-ups, the Veteran's range of motion is additionally limited to such an extent, an increased rating should be assigned.  

In addition, in support of this claim, the Veteran has submitted private medical records showing that, during the last several years, his right shoulder disability has worsened, affecting his employment.  He has also submitted a statement from his friend, W.B., indicating that this disability impacted on his job.  

Other components of the Veteran's claim for increase involve the questions of whether the Veteran is entitled to such an increase on an extraschedular basis and whether he is entitled to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disability.  

To adjudicate these components of the claim, the Board must know whether and to what extent the Veteran's right shoulder disability hinders his ability to work.  

In addition, to date, the Veteran has not submitted any information, employment or otherwise, confirming this assertion and the RO has not notified him that he is responsible for doing so.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should inform the Veteran that he is responsible for submitting employment information or other evidence to support his assertions that his service-connected right shoulder disability interferes with his job duties.  

2.  The RO then should have the Veteran scheduled for a VA examination in order to ascertain the current severity of the service-connected right shoulder disability.  

The RO should advise the examiner to review all pertinent documents contained in the claims file, to include the Veteran's and his friend's lay assertions regarding flare-ups of the service-connected right shoulder disability and its effect on his work-related duties, and confirm in his written report that he conducted such a review.  

The examiner should be informed that the Veteran is competent to describe lay-observable right shoulder symptoms he is experiencing, such as pain, instability and weakness, and report whether and how frequently these symptoms flare up.  

The examiner should perform all indicated studies necessary to support his opinions and then proceed with the following action:  

a) Record in detail the Veteran's history of right shoulder symptoms, including any flare-ups;

b) Assuming the credibility of the Veteran's description of flare-ups of right shoulder symptoms, indicate whether and to what extent, during such flare-ups, the Veteran's right shoulder motion is additionally limited; 

c) Specifically note, whether during such flare-ups, when the Veteran is most uncomfortable, is his arm limited in motion at shoulder level, midway between side and shoulder level, or at 25 degrees from his side.   

d) Provide detailed rationale, with specific references to the record, for each opinion expressed.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  The RO should then review the examination report to ensure that it includes all requested information and, if not, return it to the examiner for correction or revision.  

4.  After completing all indicated development, the RO should readjudicate the claim for an increase in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011)


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


